Case 5:18-cv-00088-JKP Document 55 Filed 10/26/20 Page 1of5

IN THE UNITED STATES DISTRICT FOR
THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

DUCKHEE LEE, IRENE LEE, No. 5:18-cv-00088-JKP
and ADRIAN LEE, individually
and on behalf of the Estate of
JUNGSOON LEE

Plaintiffs
vs.

UNITED STATES OF AMERICA,

Defendant

 

MOTION TO ESTABLISH SPECIAL NEEDS TRUST

The Court-appointed Guardian Ad Litem for Duckhee Lee respectfully
asks this Court to enter a decree establishing a trust for the sole benefit of Mr.
Lee. After having conferred with Plaintiffs’ counsel, Plaintiffs join this motion.

After having conferred with the United States’ counsel, the United States takes

no position on this matter.

BACKGROUND

This is a lawsuit under the Federal Tort Claims Act that reached a reso-
lution in December 2019. This Court appointed the Guardian Ad Litem to re-

view the settlement to ensure that the settlement was in the best interests of

Page 1 of 5
Case 5:18-cv-00088-JKP Document 55 Filed 10/26/20 Page 2 of 5

Mr. Duckhee Lee. See Dkt. No. 43 (and following text order). Foliowing ap-
pointment, the Guardian Ad Litem filed his report approving of the settlement.
Dkt. No. 44. This Court, after having reviewed the report and the Parties’ mo-
tion to approve settlement, approved the settlement. Dkt. No. 51. After attor-
ney's fees, costs, lien payoffs, the Court approved a disbursement of $600,000

to each child of Mr. Lee and any remaining funds to Mr. Lee.

The United States has worked to gain final approval and has notified par-
ties that the Department of Justice has given final approval for this settlement.
The United States will submit this settlement for funding with the Department
of Treasury for disbursement into Plaintiffs’ counsel’s IOLTA account. How-
ever, before Plaintiffs’ counsel may disburse the funds from their IOLTA ac-
count, the Guardian Ad Litem requests the Court establish a special needs

trust for the benefit of Mr. Duckhee Lee.

ANALYSIS

Mr. Duckhee Lee is an adult, age 60, as of the filing of this Motion. There
ig no court-appointed guardian of the estate for Mr. Lee, and there is no pro-
ceeding pending for the appointment of such guardian. He is an incapacitated
person as defined in Section 142.007 of the Texas Property Code. The is also a
disabled person as defined in the Social Security Act, Section 1614(a)(3), 42
U.S.C. § 13882¢c(a)(8).

The parties have reached a settlement in this cause in favor of Mr. Lee
consisting of a lump-sum cash amount within the meaning of Section 104(a)(2)

of the Internal Revenue Code of 1986, as amended.

Page 2 of 5
Case 5:18-cv-00088-JKP Document 55 Filed 10/26/20 Page 3 of 5

Applicant will show this Court that it would be in the best interest of the
Proposed Beneficiary for the settlement proceeds allocated for the benefit of
the Proposed Beneficiary to be held, invested, administered, and distributed
by Capital First Trust Company, a financial institution (as defined by Section
201.101, Texas Finance Code) that has trust powers and exists and does busi-
ness under the laws of the state of Texas or another state in the United States,
in trust for the sole benefit of the Proposed Beneficiary pursuant to the provi-
sions of Section 142.005 of the Texas Property Code. See Dkt. No. 44 (GAL

Report expounding on these issues).

Therefore, Applicant moves the Court pursuant to Section 142.005 of the
Texas Property Code to enter a decree establishing the Duckhee Lee Special
Needs Trust fur the sole benefit of the Proposed Beneficiary, having the terms
and provisions set forth in Exhibit “A.” Further, Applicant moves the Court
to appoint Capital First Trust Company to serve as the trustee of the Duckhee

Lee Special Needs Trust.

Respectfully Submitted,

/s/ Scott_M. Bage

Scott M. Bage
scott@scottbage.com

Texas State Bar No 01509500
Scett M. Bage PC

5152 Broadway St. #205

San Antonio, Texas 78269
Phone: 210-733-5258

Fax: 210-634-2267

Court Appointed Guardian ad litem
for Duckhee Lee

Page 3 of 5
Case 5:18-cv-00088-JKP Document 55 Filed 10/26/20 Page 4 of5

/s/ Tom Jacob
TOM JACCB
tjacob@nationaltriallaw.com
Texas State Bar #24069981
WHITEHURST, HARKNESS,
BREES, CHENG, ALSAFFAR,
HIGGINBOTHAM, & JACOB PLLC
7500 Rialto Blvd,
Bldg. Two, Ste 250
Austin, TX 78735
(512) 476-4346 (0)
(512) 467-4400 (

Attorneys for the Plaintiffs

Page 4 of 5
Case 5:18-cv-00088-JKP Document 55 Filed 10/26/20 Page 5of5

CERTIFICATE OF SERVICE

By my signature above, I certify that a copy of Motion to Establish Spe-
cial Needs Trust has been sent to the following on October 26, 2020 via the

Court’s CM/ECF notice system and regular mail.

TOM JACOB

tjacob@nationaltriallaw.com

Whitehurst Harkness Brees Cheng
Alsaffar Higginbotham & Jacob
PLLC

Attorney for the Plaintiffs

CLAYTON R. DIEDRICHS
Assistant U.S. Attorney
clayton.diedrichs@usdoj.gov

MATTHEW M. MUELLER
Assistant United States Attorney
matthew.mueller@usdoj.gov

U.S. Attorney’s Office
601 N.W. Loop 410, Suite 600
San Antonio, TX 78216-5597

Attorneys for Defendant

Page 5 of 5
